Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 14, 2022

                                      No. 04-22-00598-CR

                       EX PARTE Jesus Alfredo GARCIA CASTILLO

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10574CR
                           Honorable Tully Shahan, Judge Presiding


                                         ORDER
         On September 28, 2022, the trial court clerk filed the clerk’s record in this appeal;
however, the filed clerk’s record did not comply with Texas Rule of Appellate Procedure
34.5(a), which lists the documents the trial court clerk must include in the clerk’s record. See
TEX. R. APP. P. 34.5. Specifically, the clerk’s record was missing two items: (1) the trial court’s
order signed on August 17, 2022 and (2) the trial court’s certification of the defendant’s right to
appeal under Texas Rule of Appellate Procedure 25.2. On October 11, 2022, we ordered the
Kinney County Clerk to prepare a supplemental clerk’s record containing the missing items and
to file it by October 31, 2022. On that day, the Kinney County Clerk filed a notification of late
record stating he has “not received the trial court certification from the attorney to date.”

        Rule 25.2 provides in a criminal appeal where the defendant is the appellant, “[t]he trial
court shall enter a certification of the defendant’s right of appeal each time it enters a judgment
of guilt or other appealable order.” Id. R. 25.2(a)(2). Rule 25.2 further provides, “If the
defendant is the appellant, the record must include the trial court’s certification of the
defendant’s right of appeal under Rule 25.2(a)(2),” and cautions “[t]he appeal must be dismissed
if a certification that shows the defendant has the right of appeal has not been made part of the
record under these rules.” Id. R. 25.2(d).

        Accordingly, we order the trial court to enter a certification of the defendant’s right of
appeal and forward it to the trial court clerk for inclusion in the clerk’s record by November 29,
2022. We further order the Kinney County Clerk to prepare a supplemental clerk’s record
containing the trial court’s certification and to file it by December 14, 2022. See id. 34.5(c)(2).
The Kinney County Clerk is further reminded the supplemental clerk’s record should contain the
trial court’s order signed on August 17, 2022. See id.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court